 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    BRIAN WRIGHT,                                          Case No. 2:17-cv-01844-MMD-CWH
 7                            Plaintiff,
                                                             SCREENING ORDER AND
 8          v.                                               REPORT AND RECOMMENDATION
 9    KIMBERLY FRAYN, et al.,
10                            Defendants.
11

12          Pro se prisoner Brian Wright brings this civil-rights case under 42 U.S.C. § 1983 for

13   events that occurred during the investigation and prosecution of a criminal case against Wright,

14   United States of America v. Brian Wright et al., No. 2:14-cr-00357-APG-VCF. Wright moves to

15   proceed in forma pauperis. (IFP Application (ECF No. 9).) Wright submitted the declaration

16   required by 28 U.S.C. § 1915(a) showing an inability to prepay fees and costs or give security for

17   them. Wright’s request to proceed in forma pauperis therefore will be granted. The court now

18   screens Wright’s complaint (ECF No. 1-1) as required by 28 U.S.C. §§ 1915(e)(2) and 1915A.

19   I.     ANALYSIS

20          A. Screening standard for pro se prisoner claims

21          Federal courts must conduct a preliminary screening in any case in which a prisoner seeks

22   redress from a governmental entity or officer or employee of a governmental entity. See 28

23   U.S.C. § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any

24   claims that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

25   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

26   (2). In addition to the screening requirements under § 1915A, the Prison Litigation Reform Act

27   requires a federal court to dismiss a prisoner’s claim if it “fails to state a claim on which relief

28   may be granted.” 28 U.S.C. § 1915(e)(2); accord Fed. R. Civ. Proc. 12(b)(6). To state a claim
 1   under 42 U.S.C. § 1983, a plaintiff must allege “(1) the defendants acting under color of state law

 2   (2) deprived plaintiffs of rights secured by the Constitution or federal statutes.” Williams v.

 3   California, 764 F.3d 1002, 1009 (9th Cir. 2014) (quotation omitted).

 4           Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for

 5   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

 6   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

 7   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See

 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court liberally construes pro se complaints and

 9   may only dismiss them “if it appears beyond doubt that the plaintiff can prove no set of facts in

10   support of his claim which would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908

11   (9th Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

12           In considering whether the complaint is sufficient to state a claim, all allegations of

13   material fact are taken as true and construed in the light most favorable to the plaintiff. Wyler

14   Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted).

15   Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

16   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S.

17   544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id.

18   Unless it is clear the complaint’s deficiencies could not be cured through amendment, a pro se

19   plaintiff should be given leave to amend the complaint with notice regarding the complaint’s

20   deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

21           B. Screening the amended complaint

22           Across seven claims, Wright sues defendants Kimberly Frayn, Christopher McPeak,

23   Christopher Aguilar, Cristina Silva, and Lance Maningo for alleged violations of the Fourth,

24   Fifth, Sixth, Eighth, and Fourteenth Amendments that occurred during the underlying criminal

25   proceedings against Wright. (Compl. (ECF No. 1-1) at 2-3, 7-13.) Wright alleges that Frayn and

26   Silva were the Assistant United States Attorneys who prosecuted his case, that McPeak is an FBI

27   agent, that Aguilar is a Henderson Police Department officer, and that Maningo was his defense

28   attorney. (Id. at 2-13.) Wright alleges the defendants, including his defense attorney, conspired


                                                   Page 2 of 4
 1   to frame him for crimes he did not commit, resulting in various civil rights violations during the

 2   course of the investigation and prosecution of his criminal case. (Id.) Wright seeks $10,000,000

 3   in damages against each defendant.

 4          If a § 1983 case seeking damages alleges constitutional violations that would necessarily

 5   imply the invalidity of a conviction or sentence, the prisoner must establish that the underlying

 6   sentence or conviction has been invalidated on appeal, by habeas petition, or through a similar

 7   proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-87 (1994). Under Heck, a party who was

 8   convicted of a crime is barred from bringing a suit under § 1983 if a judgment in favor of that

 9   party would necessarily imply the invalidity of the conviction or sentence. See Whitaker v.

10   Garcetti, 486 F.3d 572, 581 (9th Cir. 2007) (citing Heck, 512 U.S. at 114).

11          Here, Wright’s § 1983 complaint directly attacks the validity of his criminal sentence.

12   But Wright does not allege his sentence has been reversed or otherwise invalidated. Based on the

13   docket in the underlying criminal case, it appears Wright appealed the conditions and length of

14   supervised release imposed in 2016, the revocation of release and revocation sentence imposed in

15   2017, and the denial of his request for return of seized property. (See Memo. of USCA (ECF No.

16   406) in 2:14-cr-00357-APG-VCF.) But the United States Court of Appeals for the Ninth Circuit

17   affirmed the conditions and length of Wright’s original supervised release, the revocation of that

18   release, and the revocation sentence. (Id.) While the Ninth Circuit reversed the district court’s

19   order denying Wright’s request for the return of cash seized during his arrest and remanded for

20   further proceedings on that issue, which are ongoing, the gravamen of Wright’s civil-rights

21   complaint is that he was framed. Given that the allegations in this case necessarily imply the

22   invalidity of Wright’s sentence, the court will recommend that Wright’s complaint be dismissed

23   without leave to amend.

24   II.    CONCLUSION

25          IT IS THEREFORE ORDERED that Wright’s application to proceed in forma pauperis

26   (ECF No. 9) is GRANTED. Wright will not be required to pay the filing fee in this action.

27   Wright is permitted to maintain this action to conclusion without the necessity of prepayment of

28   any additional fees or costs or the giving of a security for fees or costs. This order granting leave


                                                  Page 3 of 4
 1   to proceed in forma pauperis does not extend to the issuance of subpoenas at government

 2   expense.

 3          IT IS FURTHER ORDERED that the clerk of court must file Wright’s complaint (ECF

 4   No. 1-1).

 5          IT IS RECOMMENDED that Wright’s complaint be DISMISSED, with prejudice, for

 6   failure to state a claim upon which relief can be granted.

 7   III.   NOTICE

 8          This report and recommendation is submitted to the United States district judge assigned

 9   to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation

10   may file a written objection supported by points and authorities within fourteen days of being

11   served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

12   objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

13   1153, 1157 (9th Cir. 1991).

14

15          DATED: March 26, 2019

16

17                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                 Page 4 of 4
